DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed 03/10/2021.  Claims 1-23 and 25-37 are currently pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6, 8, 12-14, 16-18, 22-23, and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Hypolite et al. (U.S. 2015/0187194 A1) in view of Wedig et al. (U.S. 2015/0015401 A1), in view of Hanay et al. (U.S. 2017/0208054 A1).

Claim 1, Hypolite teaches:
An evacuation alert device (Hypolite, Fig. 1: 170, The system, as a whole, is used to help users determine an evacuation route (see Hypolite, Paragraph [0045]).), comprising: 
a mechanical interface (Hypolite, Fig. 1: 177) adapted to affix the evacuation alert device at a household (Hypolite, Paragraph [0018], The attachment mechanism 177 may be utilized to attach vibration module 110 to a furniture article or a suitable location within, or under, or on top of, said furniture article.  The attachment mechanism 177 is thus functionally equivalent to a screw, adhesive, and at least one magnet as disclosed in the applicant’s specification, because the attachment mechanism 177 allows the vibration module 170 to be affixed to another object.  The system is implemented in a household having smoke detectors or smoke alarms (see Hypolite, Paragraph [0003]).); 
a wireless network interface (Hypolite, Fig. 1: 175) adapted to communicate, on a wireless mesh network (Hypolite, Paragraph [0031], The wireless transceivers that receive a wireless signal and may immediately also re-transmit or amplify or repeat the wireless signal (see Hypolite, Paragraph [0025]).), with an external management system, wherein the external management system indicates an evacuation event to the evacuation alert device (Hypolite, Paragraph [0022], An external management system is interpreted as a collection of detectors, e.g. detectors 101-103, which transmit communication signals to the vibration module 170 in order to generate an alarm signal.  Furthermore, ); 
at least audible sound generator (Hypolite, Fig. 1: 173) adapted to emit a sound when the evacuation event is indicated (Hypolite, Paragraph [0022], The audible sound generator 173 sounds an audible alarm.); and 
a light emitting unit (Hypolite, Fig. 1: 174) adapted to emit light when the evacuation event is indicated by the evacuation alert device (Hypolite, Paragraph [0022], A visual alarm, e.g. a blinking red light, is generated in response to a wireless communication signal transmitted by a detector.).
Hypolite does not specifically teach:
A worksite; and
the external management system obtains, via the wireless mesh network, from at least one wearable sensor device worn by a worker, a signal indicating that the worker has provided input acknowledging the evacuation event indicated by the evacuation alert device, wherein the at least one wearable sensor device is assigned to the worker based on the worker being present at the worksite, wherein the at least one wearable sensor device is disassociated from the worker based on the worker returning the at least one wearable sensor device when leaving the worksite, wherein the at least one wearable sensor device is reassigned to a different worker based on the different worker being present at the worksite;
the speaker is adapted to emit a sound when the evacuation event is indicated; and
a plurality of light emitting units.
As per the limitation of a speaker, it would have been obvious to one of ordinary skill in the art for the audible alarm generator 173 to utilize speakers, since it is well-known in the art for speakers to be capable of outputting an audible alert.  Additionally, the Hypolite reference teaches the use of 
As per the limitation of a plurality of light emitting units, it would have been obvious to one of ordinary skill in the art, as a matter of engineering choice, to duplicate the LEDs in Hypolite.  Thus, each LED would generate a particular color, e.g. red, blue, and green (see Hypolite, Paragraph [0039]).  Such a modification would not render the invention inoperable for its intended purpose and would yield predictable results.  See MPEP 2144.04.
Wedig teaches:
A worksite (Wedig, Paragraph [0029], The system may be implemented in an office building, commercial space, a store, a factory, or any other building or structure, all are interpreted as worksites.); and
the external management system obtains, from at least one wearable sensor device worn by a worker (Wedig, Fig. 7: 710, Paragraph [0109], The user device 710 can be a smart phone, and it would have been obvious to one of ordinary skill in the art for the smart phone to be carried by the user, e.g. in the user’s pocket.  It is noted that a device that may be carried in a pocket is consistent with the Applicant’s interpretation of a wearable device (see Applicant’s specification, Page 3).), a signal indicating that the worker has provided input acknowledging the evacuation event indicated by the evacuation alert device (Wedig, Paragraph [0109], The user can acknowledge the alarm condition via the user device 710.), wherein the at least one wearable sensor device is assigned to the worker based on the worker being present at the worksite, wherein the at least one wearable sensor device is disassociated from the worker based on the worker being absent from the worksite (Wedig, Paragraph [0091], It would have been obvious to one of ordinary skill in the art to modify the user device 710 to include a log in, i.e. a username and password.  The motivation would be to be able to keep track of the time and identity of the individuals who log into the system.  Thus, in the modification of Wedig, user ), the at least one wearable sensor device is reassigned to a different worker based on the different worker being present at the worksite (Wedig, Paragraph [0091], Each individual emergency responder or entire emergency response unit has a unique username and password for logging into the system.  Thus, it would have been obvious to one of ordinary skill in the art for another responder and/or response unit to log into the user interface of the computing device, effectively reassigning the wearable sensor device to the another responder and/or response unit.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Hypolite by integrating the teaching of the user device as taught by Wedig.
The motivation would be to allow the user to indicate whether an emergency situation is a false alarm or if the emergency situation requires emergency personnel (see Wedig, Paragraph [0109]).  Such a system aids in successfully evacuating a building in the event of an evacuation condition (see Wedig, Paragraph [0002]).
Hypolite in view of Wedig does not specifically teach:
The at least one wearable sensor device is disassociated from the worker based on the worker returning the at least one wearable sensor device when leaving the worksite, wherein the at least one wearable sensor device is reassigned to a different worker based on the different worker being present at the worksite.
Hanay teaches:
At least one device is disassociated from the worker based on the worker returning the at least one device when leaving the worksite, wherein the at least one device is reassigned to a different worker based on the different worker being present at the worksite (Hanay, Paragraph [0031], When an employee leaves the company, the corporate-assigned device is associated with a new employee.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Hypolite in view of Wedig by integrating the teaching of a corporate-assigned device as taught by Hanay.
The motivation would be to authenticate the device and user associated therewith for granting access to the network (see Hanay, Paragraphs [0031-0032]).

Claim 2, Hypolite in view of Wedig, in view of Hanay further teaches:
A button (Hypolite, Fig. 1: 194), wherein the evacuation alert device, when the button is pressed, is adapted to pair the evacuation alert device to the external management system (Hypolite, Paragraph [0026], Pressing the button of the synchronization/pairing module 194 allows for the vibration module 170 to pair with other devices.).

Claim 3, Hypolite in view of Wedig, in view of Hanay further teaches:
The evacuation alert device, when the button is pressed, is further adapted to test the functionality of the evacuation alert device (Hypolite, Paragraphs [0032-0033], The smoke detector and smoke vibrator may each have a single button.  It would have been obvious to one of ordinary skill in the ).

Claim 4, Hypolite in view of Wedig, in view of Hanay further teaches:
At least one second light emitting unit, wherein the second light emitting unit is adapted to emit light when the evacuation alert device is paired to the external management system (Hypolite, Paragraphs [0032-0033], In the modification of Hypolite, each detector and module have a plurality of LEDs for indicating each color and condition.  Thus, it would have been obvious to one of ordinary skill in the art for the vibrator to have a dedicated blue LED light to indicate that the pairing between the vibrator and at least one detector is successful.).

Claim 5, Hypolite in view of Wedig, in view of Hanay further teaches:
The evacuation alert device is adapted to pair the evacuation alert device to the external management system when the button is pressed for a predetermined amount of time (Hypolite, Paragraph [0026], The pressing of a button indicates that the button is pressed for a predetermined amount of time greater than 0.).

Claim 6, Hypolite in view of Wedig, in view of Hanay further teaches:
The plurality of light emitting units are adapted to emit light in a plurality of different patterns (Hypolite, Paragraphs [0033] and [0039], Each of the LEDs may flash a different color, indicating a different operating condition, thus generating a plurality of different patterns.).

Claim 8, Hypolite in view of Wedig, in view of Hanay further teaches:
The at least one speaker is adapted to emit a plurality of different sounds (Hypolite, Paragraph [0044], One or more audio patterns may be produced by each detector unit.  It would have been obvious to one of ordinary skill in the art for the audible alarm generator of the vibration module to be functionally equivalent to each of the audible alarm generators of the detectors.).

Claim 12, Hypolite in view of Wedig, in view of Hanay does not specifically teach:
The mechanical interface is adapted to affix the evacuation alert device to a wall or to a ceiling.
However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the location of the vibration module such that the vibration module is located on a wall or on a ceiling, as a matter of engineering choice.  Such a modification would not render the invention inoperable for its intended function to generate a human-perceptible alarm, as long as the chosen location is adjacent to a furniture article in order to enable the vibratory function.  See MPEP 2144.04.

Claim 13, Hypolite in view of Wedig, in view of Hanay further teaches:
The plurality of light emitting units are LEDs (Hypolite, Paragraph [0039]).

Claim 14, Hypolite in view of Wedig, in view of Hanay further teaches:
A cover, wherein the wireless network interface, the at least one speaker, and the plurality of light emitting units are disposed inside the cover (Hypolite, Paragraph [0016], Each of the detectors or sensors are placed in separate housings or cases or boxes.).

Claim 16, Hypolite in view of Wedig, in view of Hanay further teaches:
The evacuation event is indicated by an authorized person, at least by causing the external system to indicate the evacuation event to the evacuation alert device (Hypolite, Paragraph [0057], A user enables a test mode, automatically putting the system into an alarming condition, i.e. an evacuation event.  The user is thus an authorized person.).

Claim 17, Hypolite in view of Wedig, in view of Hanay does not specifically teach:
The plurality of light emitting units are disposed on at least two sides of the evacuation alert device.
However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the location of the LEDs of the visible alarm generator, as a matter of design choice, such that the LEDs are located on at least two sides of the alert device, i.e. the vibration module.  Such a modification would not render the vibration module inoperable for its intended purpose of providing the visible alarm and would not change the principle operation of the system as a whole.  Thus, the modification would yield predictable results.  See MPEP 2144.04.

Claim 18, Hypolite in view of Wedig, in view of Hanay further teaches:
Testing the functionality of the evacuation alert device comprises emitting sound from the at least one speaker and emitting light from the plurality of light emitting units (Hypolite, Paragraph [0033], The testing includes testing the audible alarm, i.e. the speaker, as well as testing the illumination units, i.e. the plurality of light emitting units.).

Claim 22, Hypolite in view of Wedig, in view of Hanay further teaches:
A cover, wherein the wireless network interface, the at least one speaker, the plurality of light emitting units, and the button are disposed inside the cover (Hypolite, Paragraph [0016], Each of the detectors or sensors are placed in separate housings or cases or boxes.). 
Hypolite in view of Wedig does not explicitly teach:
The button may be pressed through the cover.
However, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have the button depressible through the cover, as a matter of design choice.  Not allowing access to the button would render the device inoperable for its intended function.  Thus, one of ordinary skill in the art would be motivated to give the user access to the button in addition to providing the cover on the vibration module.

Claim 23, Hypolite in view of Wedig, in view of Hanay further teaches:
A battery (Hypolite, Paragraph [0017]), and wherein, when the battery drops below a threshold of charge, the at least one speaker is adapted to make a noise indicating the battery dropped below the threshold of charge (Hypolite, Paragraph [0039], If the battery is low, a yellow light may flash.).

Claim 25, Hypolite in view of Wedig, in view of Hanay further teaches:
The wireless network interface is adapted to communicate, on the wireless mesh network, with one or more entities selected from the group consisting of: the at least one wearable sensor device; at least one supervisor device; and the external management system (Hypolite, Fig. 1, The vibrator module and the three detectors in Fig. 1 may communicate with each other.  Additionally, other devices located in other rooms may also communicate with the system 100 (see Hypolite, Paragraph [0025]), which are included in the external management system.).

Claim 26, Hypolite in view of Wedig, in view of Hanay further teaches:
The evacuation alert device is adapted to receive messages from the one or more entities (Hypolite, Paragraph [0022], A wireless communication signal transmitted by a detector, e.g. detector 101, may be received by the wireless transceiver 175 of vibration module 170.  Each signal represents a message, and it would have been obvious to one of ordinary skill in the art for the vibration module 170 to receive a plurality of messages indicating a plurality of different situations, e.g. battery life, alarm conditions, etc.).

Claim 27, Hypolite in view of Wedig, in view of Hanay further teaches:
The one or more entities include the external management system, and the evacuation alert device is adapted to send at least one message to the external management system (Hypolite, Paragraph [0026], The system of Fig. 1 may transmit an alarm or alert in a neighboring residence.  The system of the neighboring residence is thus functionally equivalent to at least one management system.).

Claim 28, Hypolite in view of Wedig, in view of Hanay further teaches:
The wireless network interface is adapted to communicate on the wireless mesh network (Hypolite, Paragraph [0022]) to determine a location of the evacuation alert device (Hypolite, Paragraph [0045], The devices on a mesh network may determine the location of a hazard in a particular room or building.  Thus, if the vibration module of a given building or room receives the indication from an adjacent detector that an emergency situation occurs, the vibration module effectively determines its location to be within the building of the emergency situation.  If, however, the signal is sent to another residence (see Hypolite, Paragraph [0026]), one of ordinary skill in the art would recognize that that ).

Claim 29, Hypolite in view of Wedig, in view of Hanay further teaches:
The wireless network interface is adapted to send at least one signal to at least one node on the wireless mesh network (Hypolite, Paragraph [0025], Each wireless transceiver may immediately re-transmit or repeat the wireless signal.), and the location of the evacuation alert device is determined by a strength of the at least one signal received by the at least one node (Wedig, Paragraph [0077]).

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hypolite et al. (U.S. 2015/0187194 A1) in view of Wedig et al. (U.S. 2015/0015401 A1), in view of Hanay et al. (U.S. 2017/0208054 A1), in view of Tanguay (U.S. 2004/0100375 A1).

Claim 7, Hypolite in view of Wedig, in view of Hanay further teaches:
The plurality of light emitting units are adapted to emit light in a pattern, of the plurality of different patterns (Hypolite, Paragraphs [0033] and [0039]).
Hypolite in view of Wedig, in view of Hanay does not specifically teach:
The plurality of light emitting units are adapted to emit light in a pattern depending on a type of the evacuation event.
Tanguay teaches:
The plurality of light emitting units are adapted to emit light depending on a type of the evacuation event (Tanguay, Paragraph [0041]).

The motivation would be to allow the user to determine which type of alarm is being generated (see Tanguay, Paragraph [0041]).

Claim 9, Hypolite in view of Wedig, in view of Hanay further teaches:
The at least one speaker is adapted to emit a sound, of the plurality of different sounds (Hypolite, Paragraph [0044]). 
Hypolite in view of Wedig, in view of Hanay does not specifically teach:
The at least one speaker is adapted to emit a sound, of the plurality of different sounds, depending on a type of the evacuation event (Tanguay, Paragraph [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Hypolite in view of Wedig, in view of Hanay by integrating the teaching of different audible alarm signal patterns, as taught by Tanguay.
The motivation would be to allow the user to determine which type of alarm is being generated (see Tanguay, Paragraph [0041]).

Claims 10-11 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Hypolite et al. (U.S. 2015/0187194 A1) in view of Wedig et al. (U.S. 2015/0015401 A1), in view of Hanay et al. (U.S. 2017/0208054 A1), in view of Van Herpen (U.S. 2014/0132183 A1).

Claim 10, Hypolite in view of Wedig, in view of Hanay does not specifically teach:
At least one third light emitting unit, wherein the at least one third light emitting unit is adapted to emit light of a higher intensity than the light emitted by the plurality of light emitting units.
Van Herpen teaches:
At least one light emitting unit is adapted to emit light of a higher intensity than other light emitting units (Van Herpen, Paragraph [0013]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the LEDs in Hypolite in view of Wedig, in view of Hanay by integrating the teaching of modifying the intensities of the light sources as taught by Van Herpen.
The motivation would be to allow for guiding people out of a building during emergency situations (see Van Herpen, Paragraphs [0001-0002]).

Claim 11, Hypolite in view of Wedig, in view of Hanay, in view of Van Herpen further teaches:
The at least one third light emitting unit is adapted to provide emergency light during the evacuation event (Van Herpen, Paragraph [0030]).

Claim 32, Hypolite in view of Wedig, in view of Hanay, in view of Van Herpen further teaches:
The at least one third light emitting unit is adapted to emit light of a different color than the light emitted by the plurality of light emitting units (Hypolite, Paragraph [0039], It would have been obvious to one of ordinary skill in the art for the lights for each alarm signal or path lighting to be a different color such that the color would indicate to the user of the various conditions understandable by the user.).

Claim 33, Hypolite in view of Wedig, in view of Hanay, in view of Van Herpen further teaches:
The at least one third light emitting unit is adapted to emit white light (Hypolite, Paragraph [0039], Various other colors and/or patterns and/or combination of colors may be used.  It would have been obvious to one of ordinary skill in the art for white light to be a color that may be used, as a matter of design choice without modifying the principle operation of the system.  See MPEP 2144.04.) and the plurality of light emitting units is adapted to emit red light (Hypolite, Paragraph [0039], Red light may be used.).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hypolite et al. (U.S. 2015/0187194 A1) in view of Wedig et al. (U.S. 2015/0015401 A1), in view of Hanay et al. (U.S. 2017/0208054 A1), in view of Stilp (U.S. 2006/0145842 A1).

Claim 15, Hypolite in view of Wedig, in view of Hanay does not specifically teach:
The mechanical interface comprises at least one of the group consisting of: 
at least one screw; 
an adhesive; and 
at least one magnet.
Stilp teaches:
The mechanical interface comprises at least one screw (Stilp, Paragraph [0301]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Hypolite in view of Wedig, in view of Hanay by integrating the teaching of screws as taught by Stilp.
The motivation would be to provide a positive mechanical attachment preventing accidental jostling or bumping of the device (see Stilp, Paragraph [0301]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hypolite et al. (U.S. 2015/0187194 A1) in view of Wedig et al. (U.S. 2015/0015401 A1), in view of Hanay et al. (U.S. 2017/0208054 A1), in view of Noland et al. (U.S. 2016/0232774 A1).

Claim 19, Hypolite in view of Wedig, in view of Hanay does not specifically teach:
The cover is weatherproof.
Noland teaches:
The cover is weatherproof (Noland, Paragraph [0129]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the cover in Hypolite in view of Wedig, in view of Hanay by integrating the teaching of a weatherproof cover as taught by Noland.
The motivation would be to use a housing that protects the device from the elements (see Noland, Paragraph [0129]) but still enables the housing to perform its intended sensing functions (see Noland, Paragraph [0128]).

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hypolite et al. (U.S. 2015/0187194 A1) in view of Wedig et al. (U.S. 2015/0015401 A1), in view of Hanay et al. (U.S. 2017/0208054 A1), in view of Tarlton et al. (U.S. 5,969,627).

Claim 20, Hypolite in view of Wedig, in view of Hanay does not specifically teach:
The cover includes a speaker grill that allows for sound emitted from the at least one speaker to pass through the cover.
Tarlton teaches:
The cover includes a speaker grill that allows for sound emitted from the at least one speaker to pass through the cover (Tarlton, Col. 3, Lines 27-35).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Hypolite in view of Wedig, in view of Hanay by integrating the teaching of a grille as taught by Tarlton.
The motivation would be to utilize a design in which sound may be facilitated by the sound openings (see Tarlton, Col. 3, Lines 27-35).

Claim 21, Hypolite in view of Wedig, in view of Hanay does not specifically teach:
The cover allows for light emitted by the plurality of light emitting units to pass through the cover.
Tarlton teaches:
The cover allows for light emitted by the plurality of light emitting units to pass through the cover (Tarlton, Col. 7, Lines 3-8).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Hypolite in view of Wedig, in view of Hanay by integrating the teaching of an opening in a cover as taught by Tarlton.
The motivation would be to utilize a design in which light may be projected to a desired location by the opening (see Tarlton, Col. 7, Lines 3-8).

Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Hypolite et al. (U.S. 2015/0187194 A1) in view of Wedig et al. (U.S. 2015/0015401 A1), in view of Hanay et al. (U.S. 2017/0208054 A1), in view of Sager et al. (U.S. 2014/0313032 A1).


The external management system stores a history of the evacuation event.
Sager teaches:
The management system stores a history of events (Sager, Paragraph [0017]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Hypolite in view of Wedig, in view of Hanay by integrating the teaching of a timeline as taught by Sager.
The motivation would be to allow the user to monitor activities that have taken place and assisting the user in understanding what happens at a given location (see Sager, Paragraph [0017]).

Claim 31, Hypolite in view of Wedig, in view of Hanay, in view of Sager further teaches:
The external management system is adapted to display the history of the evacuation event to a user (Sager, Paragraph [0017]).

Claims 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Hypolite et al. (U.S. 2015/0187194 A1) in view of Wedig et al. (U.S. 2015/0015401 A1), in view of Hanay et al. (U.S. 2017/0208054 A1), in view of Gu et al. (U.S. 2012/0218080 A1).

Claim 34, Hypolite in view of Wedig, in view of Hanay teaches:
The one or more entities include the at least one wearable sensor device (Wedig, Fig. 7: 710, Paragraph [0109]) and the external management system (Hypolite, Paragraph [0026], The system of Fig. 1 may transmit an alarm or alert in a neighboring residence.  The system of the neighboring residence is thus functionally equivalent to at least one management system.). 
Hypolite in view of Wedig, in view of Hanay does not specifically teach:
The at least one wearable sensor device is adapted to send the signal to the external management system indicating that the worker has acknowledged the evacuation event indicated by the evacuation alert device.
Gu teaches:
The at least one sensor device is assigned to a worker (Gu, Paragraph [0024], The person has a company assigned to him/her (see Gu, Fig. 3: 145).), and is adapted to send a signal to the management system indicating that the worker has acknowledged the evacuation event indicated by the evacuation alert device (Gu, Fig. 5: 510, Paragraph [0036], It would have been obvious to one of ordinary skill in the art for the system to have at least one sensing device for sending the data regarding the locations and identities of a plurality of persons in the structure.  A signal corresponding to a location of a person that has evacuated indicates that the person has acknowledged the evacuation event, whereas a person, e.g. a person that is down or still in the structure, that has not evacuated, indicates that the person has not acknowledged the evacuation alert.).
Therefore, it would have been obvious to one of ordinary kill in the art at the time of filing, to modify the system in Hypolite in view of Wedig, in view of Hanay by integrating the teaching of a system for tracking persons in a structure as taught by Gu.
The motivation would be to provide a system that is capable of determining locations of people during an evacuation for rescue, and to determine the best route of evacuation for said people (see Gu, Paragraph [0009]).

Claim 35, Hypolite in view of Wedig, in view of Hanay, in view of Gu further teaches:
The external management system is adapted to allow a user to track workers who have acknowledged the evacuation event indicated by the evacuation alert device and workers who have not acknowledged the evacuation event indicated by the evacuation alert device (Gu, Fig. 5, A person ).

Claim 36, Hypolite in view of Wedig, in view of Hanay, in view of Gu further teaches:
The external management system is adapted to allow the user to view locations of the workers who have acknowledged the evacuation event indicated by the evacuation alert device and locations of the workers who have not acknowledged the evacuation event indicated by the evacuation alert device (Gu, Figs. 2A-2E and 3, The system allows for the tracking of individuals and groups of people in a structure.  Those who have evacuated a certain area have effectively acknowledged the evacuation event, and those who have not effectively have not acknowledged the evacuation event.).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Hypolite et al. (U.S. 2015/0187194 A1) in view of Wedig et al. (U.S. 2015/0015401 A1), in view of Hanay et al. (U.S. 2017/0208054 A1), in view of Saigh et al. (U.S. 2008/0284587 A1).

Claim 37, Hypolite in view of Wedig, in view of Hanay teaches:
The signal indicates that the worker has provided the input acknowledging the evacuation event by pressing a physical button on the at least one wearable sensor device (Wedig, Paragraph [0048], It would have been obvious to one of ordinary skill in the art for the acknowledging of an alarm condition by the user (see Wedig, Paragraph [0109]) to be performed by a user pressing a button on user interface 220, because the user interface 220 is used by the user to indicate an emergency situation.).

The at least one wearable sensor device is worn on a waist of the worker.
Saigh teaches:
The at least one wearable sensor device is worn on a waist of the worker (Saigh, Paragraph [0064], The system may be implemented for users on a school campus building, office building, community building, entertainment arena or any public area structure (see Saigh, Paragraph [0063]).).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Hypolite in view of Wedig, in view of Hanay by integrating the teaching of a cell phone located in the user’s belt holster, as taught by Saigh.
The motivation would be to utilize a cell phone located in a user’s belt holster in order to provide an alarm notification due to an emergency event (see Saigh, Paragraph [0064]).

Response to Arguments
Applicant's arguments filed 03/10/2021 have been fully considered but they are moot in view of the new grounds of rejection, necessitated by the Applicant’s amendments to claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170.  The examiner can normally be reached on 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J YANG/Primary Examiner, Art Unit 2683